Order entered September 10, 2019




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00479-CV

                    IN THE INTEREST OF V.J.M. AND C.M.M., CHILDREN

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-17-20931

                                               ORDER
           The reporter’s record in this appeal is overdue. As our records reflect appellant requested

preparation of the reporter’s record on May 6, 2019, we ORDER court reporter Glenda Finkley

to file the reporter’s record no later than September 30, 2019. We caution that extension requests

will be disfavored absent exigent circumstances.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finkley and the

parties.

                                                          /s/   BILL WHITEHILL
                                                                JUSTICE